Citation Nr: 1146797	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  05-17 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether the apportionment of the initial rating for the service-connected lumbar spine degenerative disc disease and S1 joint osteoarthritis with range of motion limitation and bilateral lower extremity radiculopathy as 65 percent due to post-service injury is proper.

2.  Entitlement to an initial rating higher than 20 percent for lumbar spine degenerative disc disease and S1 joint osteoarthritis with range of motion limitation and bilateral lower extremity radiculopathy.

3.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) prior to October 23, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to April 1967.

These matters initially came before the Board of Veterans' Appeals (Board) from a November 2004 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Los Angeles, California.  In that decision, the RO granted service connection for lumbar spine degenerative disc disease and S1 joint osteoarthritis with range of motion limitation and bilateral lower extremity radiculopathy, effective February 17, 1999.  The low back disability was found to be 60 percent disabling; however the initial rating was apportioned 65 percent as due to post-service back injuries, resulting in the assignment of an initial 20 percent disability rating since the effective date of service connection.  Jurisdiction over the Veteran's claim was subsequently transferred to the RO in Columbia, South Carolina.

In September 2007, the RO granted a TDIU, effective October 23, 2006.  However, as explained below, the issue of entitlement to a TDIU prior to this date remains before the Board as part of the appeal for a higher initial rating for the service-connected low back disability.

The Veteran testified before an Acting Veterans Law Judge (AVLJ) at an August 2008 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with his claims folder.  The AVLJ who held the hearing is a signatory to this decision.

In December 2008, the Board denied the appeal for a higher initial rating for the service-connected low back disability.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court). 

In October 2009, the Court vacated the Board's December 2008 decision and remanded the case for readjudication in compliance with directives specified in a Joint Motion filed by counsel for the Veteran and VA.

In January 2010, the Board remanded the apportionment issue for issuance of a statement of the case, in compliance with the Joint Motion.  The higher initial rating issue was also remanded as inextricably intertwined with the apportionment issue.

The Veteran testified before an AVLJ at a June 2011 videoconference hearing at the RO.  A transcript of that hearing has been associated with his claims folder.  The AVLJ who held the hearing is also a signatory to this decision.

A VLJ who conducts a hearing must participate in making the final determination of the claim involved.  38 U.S.C. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).  Appeals can be assigned only to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a).  Thus, when a veteran has had a personal hearing before two separate VLJs during the appeal and these hearings covered one or more common issues, a third VLJ is assigned to the panel after the second Board hearing has been held and the appeal is then ready for appellate review.  The Court has interpreted 38 C.F.R. § 20.707 as requiring that a veteran must be provided the opportunity for a hearing before all three VLJs involved in a panel decision.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).  

As stated above, the Veteran testified at two hearings before two different AVLJs concerning the higher initial rating issue currently before the Board.  Thus, a third VLJ will be assigned to the panel deciding this appeal.  In a letter dated in September 2011, the Veteran was afforded the opportunity for a hearing before the third member of the decision panel.  The Veteran subsequently responded that he did not want an additional hearing.  Thus, there is no hearing request pending at this time and the Board has complied with the requirements set forth in Arneson.  See Id; 38 C.F.R. § 20.700(a) (2011).

The issues of entitlement to a higher initial rating for low back disability and entitlement to a TDIU prior to October 23, 2006 are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is insufficient medical evidence distinguishing the Veteran's service-connected low back symptoms from those attributable to intercurrent injuries.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the apportionment of the initial rating for the service-connected lumbar spine degenerative disc disease and S1 joint osteoarthritis with range of motion limitation and bilateral lower extremity radiculopathy as 65 percent due to post-service injury is improper.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

As the Board is granting the appeal with regard to whether the apportionment of the initial rating for the service-connected low back disability due to post-service injury is proper, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

In the November 2004 rating decision, the RO granted service connection for lumbar spine degenerative disc disease and S1 joint osteoarthritis with range of motion limitation and bilateral lower extremity radiculopathy, effective February 17, 1999.  The low back disability was found to be 60 percent disabling; however the initial rating was apportioned 65 percent as due to post-service back injuries, resulting in the assignment of an initial 20 percent disability rating since the effective date of service connection.  This determination was made based on the November 2004 VA examiner's opinion that attributed 65 percent of the Veteran's low back disability as due to intercurrent injuries.  The Veteran contends that this apportionment is improper.

The Veteran has reported on numerous occasions that he injured his back in service during a parachuting accident in which he landed on his back and was knocked unconscious.  He has also attributed his back problems to repetitive stress from parachute jumps.  He has reportedly experienced back problems ever since service.

In addition, the Veteran sustained intercurrent injuries during civilian life.  A July 1990 private medical record from Valley Ridge Medical Group reveals that he injured his back in April 1990 when he lifted a heavy beam while working as a stage hand technician.  He was diagnosed with lumbosacral spondylitis secondary to degenerative arthritis of the lumbosacral region.  The physician who conducted the examination opined that the Veteran had sprained his lumbosacral spine and aggravated degenerative changes of his lumbosacral spine in the process of performing his job.  Furthermore, a March 1992 report from Dr. Stuermer, a private orthopedic surgeon, indicates that the Veteran injured his back at work in May 1991 while he was moving walls.

The pertinent regulation provides:

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  

38 C.F.R. § 3.303(b)(2011).  

The Board may compensate the Veteran only for service-connected disability.  However, the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  

In this case, there are conflicting medical opinions as to the extent that the Veteran's current low back disability is related to in-service injury as opposed to the intercurrent injuries.  The Board, therefore, must weigh the credibility and probative value of this evidence, and in so doing, may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 29-40 (1994).

In a December 2003 letter, Dr. Dewberry, a private physician who treated the Veteran in 1982, opined that the Veteran's current low back disability was probably related to the in-service injury, which was aggravated by post-service industrial injuries.  In rendering this opinion, the physician considered and discussed the Veteran's service and civilian medical histories.  

In a May 2004 examination report, Dr. Sperling, a private orthopedic surgeon, opined that it was "highly medically probable" that the Veteran's back symptomatology was substantially due to the in-service back injury and was proximately caused by that accident.  This opinion was based on the fact that the Veteran experienced lumbar spine symtomatology prior to the April 1990 work-related injury and was treated on several occasions for back problems by Dr. Dewberry in 1982.

A September 2004 VA examiner opined that although it was likely ("at least as likely as not") that the Veteran's original back injury in service was proximately related to his current back problems, it was much more likely ("more likely than not") that the subsequent industrial accident aggravated the original service related injury.  The examiner reasoned that the Veteran had been able to continue working as a photographer in the military after the original injury until his discharge, and he had been able to continue as a civilian photographer and work as a stage hand in which he engaged in predominantly manual labor.  Thus, he was only mildly impaired by the military injury.  While he may have experienced chronic back discomfort, such problems did not appear to have caused him to lose much time from work or make worker's compensation claims in the intermittent years from 1973 until the time of his significant back injury in 1990.

The November 2004 VA examiner opined that the Veteran's low back disability was 35 percent related to in-service injury and 65 percent related to his post-service injury.  This opinion was based on the fact that he missed 8 weeks of work in 1990 following a low back injury which was characterized as a lumbosacral strain.  The examiner stated that this injury appeared to have been significantly more severe than his in-service back injury because it necessitated his taking off from work for 8 weeks.

In a March 2007 letter, Dr. Nienhuis, a private physician, opined that based upon a review of the Veteran's medical records, his symptoms of chronic low back pain and consequent physical limitations were related to the intervertebral disc injury sustained in service.  He reasoned that the Veteran had a long history of back pain dating back to the early to mid 1960s following an in-service injury.  He had seen numerous specialists, had extensive imaging completed over the years, and had amassed considerable documentation detailing the etiology and extent of his back pain.  In a June 2011 statement (VA Form 21-4138), Dr. Nienhuis opined that the Veteran's original injury in service caused his current lumbar spine disability.  No further explanation or reasoning for this opinion was provided.

In this case, the Board finds that the Veteran's current low back disability is most likely related to a combination of in-service injury and intercurrent injuries.  While there is some evidence that his current disability is wholly related to the in-service injury and some evidence that the intercurrent injuries aggravated the service-connected disability, there is no medical evidence suggesting that his current disability is solely attributable to intercurrent causes.  More importantly, it does not appear that the symptomatology associated with the service-connected injury can be accurately apportioned from that attributable to the intercurrent injuries.  While the November 2004 VA examiner attributed 65 percent of the Veteran's low back disability to intercurrent injuries, the rationale for this particular percentage is unclear.  The examiner did not explain which symptoms were related to service and which were related to intercurrent injury nor is there any evidence that the intercurrent injuries resulted in separate and distinct disability.  

Resolving reasonable doubt in favor of the Veteran, the Board concludes that there is insufficient medical evidence as to allow it to distinguish by percentages or by discrete symptoms any portion of the Veteran's low back disability as related to intercurrent causes.  See Mittleider, 11 Vet. App. at 182.  Hence, the Board concludes that the apportionment of the initial rating for the low back disability as 65 percent due to post-service injury is improper.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.303.


ORDER

The apportionment of the initial rating for the service-connected lumbar spine degenerative disc disease and S1 joint osteoarthritis with range of motion limitation and bilateral lower extremity radiculopathy as 65 percent due to post-service injury is improper; the appeal is granted.


REMAND

A veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of the veteran's disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability.  Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).

The evidence indicates that the Veteran's service-connected low back disability may have worsened since his last VA examination in December 2007.  For example, in his May 2010 substantive appeal (VA Form 9) and during the June 2011 hearing, the Veteran reported that his low back disability had worsened.  Given this evidence, VA's duty to obtain a new examination as to the current severity of his service-connected low back disability is triggered.

The Court has held that entitlement to a TDIU is an element of all appeals for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

A TDIU is granted where a veteran's service-connected disabilities are rated less than total, but they prevent him from securing and following all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16(a) (2011).  An evaluation must be made as to whether there are circumstances in the Veteran's case, apart from any non service-connected disability and advancing age, which would justify a TDIU due solely to the service-connected disability.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

In September 2007, the RO granted a TDIU, effective October 23, 2006.  Therefore, the issue of entitlement to a TDIU is not before the Board as for the period since that date.  However, the Veteran's claim for service connection for a low back disability was received on February 17, 1999, there is evidence that he was unemployed between that date and October 23, 2006, and he reported that he was unable to work due to his back disability.  Given the evidence of a current disability, the Veteran's claim for the highest rating possible, and the evidence of unemployability, the record raises a claim for a TDIU under Roberson and Rice for the period prior to October 23, 2006.  

The Court has held that in the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect the Veteran's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  The evidence does not include an opinion as to whether the Veteran's service-connected low back disability, alone, was sufficient to prevent him from securing and following employment for which his education and occupational experience would have otherwise qualified him prior to October 23, 2006.

The schedular requirements for a TDIU under 38 C.F.R. § 4.16(a) were not met for the period prior to October 23, 2006.  However, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  Furthermore, the issue of entitlement to a TDIU prior to October 23, 2006 is inextricably intertwined with the higher initial rating issue also currently on appeal.

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).  

The evidence reflects that the Veteran reported treatment for low back problems from the following treatment providers:  Palmetto Spine and Sports Medicine, P.A. in Columbia, South Carolina; Dr. Nienhuis; Dr. Sperling in Sherman Oaks, California; Dr. "Finnell"; Dr. "Heightman"; and Dr. "Zeel".  The Veteran has submitted some treatment records from these treatment providers, however there is no evidence that any efforts have otherwise been taken to obtain all available treatment records.  Thus, a remand is also necessary to attempt to obtain these records.  

VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the Veteran of the records and provide a release to obtain the records.  If the Veteran does not provide the release, VA has undertaken to request that the Veteran obtain the records.  38 C.F.R. § 3.159(e)(2).

Accordingly, these matters are REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) should take all necessary steps to obtain and associate with the claims file all treatment records for a back disability from the following treatment providers:  Palmetto Spine and Sports Medicine, P.A.; Dr. Nienhuis; Dr. Sperling; Dr. "Finnell"; Dr. "Heightman"; and Dr. "Zeel".  

All efforts to obtain these records should be documented in the claims file.  If any such records are unavailable, the Veteran should be notified of the identity of any records that are unavailable, the efforts VA has undertaken to obtain the records and any further action that may be taken concerning his claim, and he should be notified to submit any additional records that are in his possession.  All such notification must be documented in the claims file.

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA.

2.  After all efforts have been exhausted to obtain any additional treatment records and associate them with the Veteran's claims file, schedule him for a VA examination to evaluate the current severity of his service-connected low back disability.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The ranges of thoracolumbar spinal motion should be reported in degrees.  The examiner should also provide a specific opinion as to whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare ups.  

The examiner should express this opinion in terms of the degree of additional range-of- motion loss (in degrees) due to any weakened movement, excess fatigability, incoordination, flare- ups, or pain. 

The examiner should report whether there is any ankylosis of the thoracolumbar spine or entire spine.  If ankylosis is present, the examiner should specify whether it is favorable or unfavorable and the angle at which the thoracolumbar spine is held.

The examiner should report the total duration of any incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician during the past 12 months.

The examiner should also specify the nerves affected by the low back disability and provide an opinion as to the severity of any associated paralysis, neuritis, or neuralgia.

The examiner should opine, as to any period between February 17, 1999 and October 22, 2006, whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected low back disability would have been sufficient to preclude him from securing and following substantially gainful employment for which his education and occupational experience would have otherwise qualified him.

The examiner must provide reasons for each opinion given.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3.  The AOJ should review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete. 

4.  If, after completion of instructions 1 through 3 above, the schedular requirements for a TDIU are not met for the period from February 17, 1999 to October 22, 2006, the AOJ should refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b) for the period from February 17, 1999 to October 22, 2006.

5.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


________________________                                       ________________________
   SONJA A. MISHALANIE                                            MATTHEW D. TENNER
   Acting Veterans Law Judge                                          Acting Veterans Law Judge
   Board of Veterans' Appeals                                          Board of Veterans' Appeals

________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


